UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6333


STEVE C. CHADWICK,

                    Plaintiff - Appellant,

             v.

WARDEN,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cv-04063-RDB)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steve Carl Chadwick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steve C. Chadwick appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Chadwick’s informal brief does not

challenge the basis for the district court’s disposition, Chadwick has forfeited appellate

review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th

Cir. 2004). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2